Case 2:19-cv-04980-AB-SK Document 203 Filed 09/29/20 Page 1 of 5 Page ID #:3146




   1 WARREN TERZIAN LLP

   2
       Thomas D. Warren (SBN 160921)
       tom.warren@warrenterzian.com
   3   Erick Kuylman (SBN 313202)
   4   erick.kuylman@warrenterzian.com
       700 S. Flower St., Suite 1000
   5   Los Angeles, CA 90017
   6   T: (213) 410-2620

   7 Counsel for Defendant

   8 Guest-Tek Interactive Entertainment Ltd.

   9                  IN THE UNITED STATES DISTRICT COURT
  10
                         CENTRAL DISTRICT OF CALIFORNIA
  11
                                   WESTERN DIVISION
  12

  13 NOMADIX, INC.,                             Case No.: 2:19-cv-04980-AB-FFM
  14                Plaintiff,                  Hon. André Birotte Jr.
  15
             v.
                                                DEFENDANT’S NOTICE OF APPEAL
  16
       GUEST-TEK INTERACTIVE                    OF ATTORNEY FEE AWARD
  17 ENTERTAINMENT LTD.,

  18
                    Defendant.
  19

  20
             Defendant Guest-Tek Interactive Entertainment Ltd. hereby appeals to the
  21
       Ninth Circuit from this Court’s August 6, 2020 order granting Nomadix’s motion for
  22
       attorneys’ fees and costs (ECF 178), from the Court’s September 23, 2020 denial of
  23
       Guest-Tek’s Rule 59(e) motion to amend that order (ECF 201), from the judgment
  24
       for attorneys’ fees entered on September 11, 2020 (ECF 187), and all intermediate
  25
       decisions of the Court subsumed thein.
  26

  27

  28

                                          Notice of Appeal
Case 2:19-cv-04980-AB-SK Document 203 Filed 09/29/20 Page 2 of 5 Page ID #:3147




   1 Dated: September 29, 2020           Respectfully submitted,
   2
                                         WARREN TERZIAN LLP
   3

   4

   5                                     By:
   6                                           Thomas D. Warren

   7                                           Counsel for Plaintiff
   8                                           Michael Sanchez

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             -2-
                                       Notice of Appeal
Case 2:19-cv-04980-AB-SK Document 203 Filed 09/29/20 Page 3 of 5 Page ID #:3148




   1                          REPRESENTATION STATEMENT
   2
             Thomas D. Warren hereby states that Warren Terzian LLP is co-counsel for
   3
       defendant Guest-Tek Interactive Entertainment Ltd. in this case, along with Baker
   4
       Hostetler LLP. Below is a list of the parties and their counsel. See Fed. R. App. P.
   5
       12(b); Circuit Rule 12-2, 3-2(b).
   6

   7
       Dated: September 29, 2020              WARREN TERZIAN LLP
   8

   9
  10

  11
                                              By:
  12                                                Thomas D. Warren
  13
                                                    Counsel for Plaintiff
  14                                                Michael Sanchez
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            Notice of Appeal
Case 2:19-cv-04980-AB-SK Document 203 Filed 09/29/20 Page 4 of 5 Page ID #:3149




   1                      LIST OF PARTIES AND THEIR COUNSEL
   2
       Attorneys for Plaintiff Nomadix, Inc.
   3

   4 Douglas G. Muehlhauser (SBN 179495)
       doug.muehlhauser@knobbe.com
   5 Payson LeMeilleur (SBN 205690)

   6 payson.lemeilleur@knobbe.com
       Mark Lezama (SBN 253479)
   7 mark.lezama@knobbe.com

   8 Alan G. Laquer (SBN 259257)
       alan.laquer@knobbe.com
   9 Alexander J. Martinez (SBN 293925)
  10 alex.martinez@knobbe.com
       Justin J. Gillett (SBN 298150)
  11 justin.gillett@knobbe.com

  12 James F. Smith (SBN 313015)
       james.smith@knobbe.com
  13 KNOBBE, MARTENS, OLSON & BEAR, LLP

  14 2040 Main Street, Fourteenth Floor
       Irvine, CA 92614
  15 Telephone: 949.760.0404

  16 Facsimile: 949.760.9502

  17 Attorneys for Defendant Guest-Tek Interactive Entertainment Ltd.

  18
       William W. Oxley, SBN 136793
  19 woxley@bakerlaw.com

  20 BAKER & HOSTETLER LLP
       11601 Wilshire Boulevard, Suite 1400
  21 Los Angeles, CA 90025-0509

  22 Telephone: 310.820.8800
       Facsimile: 310.820.8859
  23

  24 (continued on next page)

  25

  26

  27

  28
                                          Notice of Appeal
Case 2:19-cv-04980-AB-SK Document 203 Filed 09/29/20 Page 5 of 5 Page ID #:3150




   1 Kevin M. Bovard, SBN 247521

   2
       kbovard@bakerlaw.com
       Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
   3   jlesovitz@bakerlaw.com
   4   Meghan Rohling Kelly, SBN 292236
       mkelly@bakerlaw.com
   5   BAKER & HOSTETLER LLP
   6   2929 Arch Street, 12th Floor
       Philadelphia, PA 19104-2891
   7   Telephone: 215.568.3100
   8   Facsimile: 215.568.3439

   9 Michael J. Swope (Admitted Pro Hac Vice)
  10 mswope@bakerlaw.com
       BAKER & HOSTETLER LLP
  11 999 Third Avenue, Suite 3500

  12 Seattle, WA 98104-4040
       Telephone: 206.332.1379
  13 Facsimile: 206.624.7317

  14
       Andrew E. Samuels (Admitted Pro Hac Vice)
  15 asamuels@bakerlaw.com

  16 BAKER & HOSTETLER LLP
       200 Civic Center Drive, Suite 1200
  17 Columbus, OH 43215-4138

  18 Telephone: 614.228.1541
       Facsimile: 614.462.2616
  19

  20 Thomas D. Warren (SBN 160921)
       tom.warren@warrenterzian.com
  21 Erick Kuylman (SBN 313202)

  22 erick.kuylman@warrenterzian.com
       WARREN TERZIAN LLP
  23 700 S. Flower St., Suite 1000

  24 Los Angeles, CA 90017
       Telephone: 213.410.2620
  25

  26

  27

  28

                                            Notice of Appeal
